Citation Nr: 0937253	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  02-05 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for right eye 
disability.

3.  Entitlement to service connection for elbow disability.

4.  Entitlement to service connection for periodontal 
disease.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the left hip.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for impingement syndrome of the left shoulder.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for coronary artery disease.

8.  Entitlement to an initial compensable evaluation for 
peripheral vascular disease of the right subclavian artery.

9.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD) prior to August 23, 
2006, and in excess of 10 percent thereafter.

10.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.

11.  Entitlement to an initial compensable evaluation for 
fracture of the left ankle.

12.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

13.  Entitlement to an initial compensable evaluation for 
tension headaches and a disability evaluation in excess of 30 
percent since August 2, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
September 1974, November 1975 to November 1977, and August 
1987 to December 2000.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2004.  This matter was 
originally on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

The claims file indicates that a claim for outpatient dental 
treatment was to be referred to VAMC in May 2009.  In case 
this has not been done, this issue is referred to the RO for 
appropriate action. 

The issue of entitlement to service connection for an eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's kidney stones are related to active 
service.

2.  The Veteran does not have chronic elbow disability that 
is related to active service.

3.  Periodontal disease is not a disorder for which service 
connection can be granted for compensation purposes.

4.  The Veteran's left hip degenerative joint disease, at its 
worst, was manifested by x-ray evidence of osteoarthritis, 
flexion limited to 120 degrees, and abduction limited to 40 
degrees; it has not been manifested by malunion of the femur, 
ankylosis, flail joint of the hip, flexion limited to 30 
degrees, or limitation of abduction with motion lost beyond 
10 degrees. 

5.  The Veteran's left shoulder impingement syndrome, at its 
worst, was manifested by flexion limited to 135 degrees with 
functional loss considered; it has not been manifested by 
ankylosis, arm motion limited to shoulder level a current 
scapulohumeral dislocation or other humeral abnormality.

6.  The Veteran's CAD has not been manifested by objective 
evidence that a workload greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs resulted in dyspnea, 
fatigue, angina, dizziness or syncope, or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray.

7.  The Veteran's PVD of the right subclavian artery has been 
manifested by right arm claudication and diminished pulses; 
it has not been manifested by trophic changes, arterial 
brachial index of 0.7 or less, persistent coldness of the 
extremity, ischemic limb pain at rest, or deep ischemic 
ulcers.   
  
8.  The Veteran's GERD has been manifested by pyrosis and 
regurgitation and later by dysphagia; it has not been 
manifested by substernal, arm, or shoulder pain; the 
Veteran's IBS has been manifested by frequent episodes of 
bowel disturbance; it has not been manifested by constant 
abdominal distress.  The Veteran's service-connected IBS and 
GERD are manifested by symptom combinations which more nearly 
equate to severe IBS.

9.  The Veteran's fracture of the left ankle has at its worst 
has been manifested by dorsiflexion to 5 degrees and plantar 
flexion to 35 degrees with no pain on motion, productive of 
only mild limitation of motion.  

10.  The Veteran's hemorrhoids are not manifested by large 
thrombotic, irreducible hemorrhoids or excessive redundant 
tissue.

11.  Prior to August 2, 2006, the Veteran's headaches had not 
been manifested by prostrating attacks.  Since August 2, 
2006, the Veteran's headaches have not been manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.




CONCLUSIONS OF LAW

1.  The Veteran's kidney stones were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2008).

2.  The Veteran does not have chronic elbow disability that 
was incurred in or aggravated by active service.   38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for service-connected compensation for 
periodontal disease are not met.  38 U.S.C.A. §§ 1110, 1131, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2008).  

4.  The criteria for an initial rating in excess of 10 
percent for left hip degenerative joint disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254, 
5255 (2008).

5.  The criteria for an initial rating in excess of 10 
percent for left shoulder impingement syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a Diagnostic Codes 5200, 5201, 5202, 5203 (2008).

6.  The criteria for an initial rating in excess of 10 
percent for CAD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104 Diagnostic Code 7005 
(2008).
     
7.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial rating of 20 percent, but no 
higher, for PVD of the right subclavian artery, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.104 Diagnostic Code 7114 (2008).

8.  The criteria for an initial rating of 30 percent, but no 
higher, for a combination of symptoms of GERD and IBS have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.114 Diagnostic Codes 7346, 7319 (2008).

9.  The criteria for an initial compensable rating for 
fracture of left ankle have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a Diagnostic 
Codes 5299-5271 (2008).

10.  The criteria for an initial compensable rating for 
hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 7332, 
7336 (2008).  

11.  The criteria for an initial compensable rating for 
headaches prior to August 2, 2006, and for an evaluation in 
excess of 30 percent since August 2, 2006, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's April 2004 Remand, the Appeals 
Management Center (AMC) obtained medical evidence identified 
by the Veteran, scheduled the Veteran for orthopedic, 
gastrointestinal, and neurologic examinations, readjudicated 
the Veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's April 2004 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the Board notes that the increased rating 
issues on appeal arise from a notice of disagreement as to 
the initial ratings assigned to the Veteran's degenerative 
joint disease of the left hip, impingement syndrome of the 
left shoulder, PVD of the right subclavian artery, CAD, GERD, 
IBS, fracture of the left ankle, hemorrhoids, and tension 
headaches, and as such, represent "downstream" issues as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent 
opinion of VA's General Counsel that is binding on the Board 
(see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion 
states that if, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly-raised issue.  With regard to the 
instant case, the Board finds that adequate 38 U.S.C. § 
5103(a) notice was provided as to the original claim for 
service connection in October 2004, and as such, the rating 
assignment issues on appeal fall within the exception for the 
applicability of 38 U.S.C.A. § 5103(a).

The Board acknowledges the specific requirements for VCAA 
notices in increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board determines that 
these requirements do not apply to initial rating claims, 
such as the ones now before the Board.  Initially, the Board 
notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims on appeal have been met.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in October 2004 and July 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.   

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in July 2000, August 
2000, August 2006, and April 2009.  38 C.F.R. § 3.159(c)(4).  
Although the VA examiners do not appear to have reviewed the 
claims file with respect to the service connection claims, 
the VA examiners found no objective evidence of disability 
with respect to the Veteran's kidneys or elbows.  With 
respect to the Veteran's periodontal disease, as provided by 
VA regulations, this condition is not considered a disabling 
condition, but may be considered service connected solely for 
establishing eligibility for VA outpatient dental treatment. 
38 C.F.R. § 3.381(a).  As noted above, a claim for outpatient 
dental treatment has been referred for appropriate action.  

With respect to the increased rating claims, the Veteran was 
accorded VA examinations in August 2006 and April 2009 in 
which the VA examiners assessed the severity of the Veteran's 
service-connected disabilities in conjunction with a review 
of the claims file and physical examination of and interview 
with the Veteran.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2006 and 2009 VA 
examination reports are thorough and supported by VA and 
private treatment records.  

Thus, the Board finds that the examinations in this case are 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

With respect to the Veteran's dental claim, disability 
compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected 
dental disorders. For other types of service-connected dental 
disorders, the claimant may receive treatment only and not 
compensation. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.  

Under 38 U.S.C.A. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal diseases are to be considered service-connected 
only for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  As noted above, a claim for VA dental outpatient 
treatment has been referred to the RO for appropriate action.

At the July 31, 2000, VA Dental examination, the Veteran 
reported that he had periodontal surgery in May 2000 and June 
2000 and that in the upper arch upper right area, he had open 
flap curettage performed and in the lower right posterior he 
had an open flap and bone graft place.  Physical examination 
revealed no facial asymmetry.  The examiner noted that the 
Veteran had no regional lymphadenopathy and no tenderness to 
palpation of his muscles of mastication, his muscles of 
facial expression, his sternocleidomastoid muscles, or either 
temporomandibular joint.  The examiner also noted that the 
Veteran had no tenderness on opening or closing of either 
temporomandibular joint.  Intraoral examination revealed that 
the Veteran's oral soft tissue was within normal limits with 
the exception of the maxillary and mandibular right posterior 
areas where the free gingival margin was still blunted as a 
result of the surgical sites.  The Veteran had five-plus 
millimeter periodontal pockets probing generalized throughout 
his mouth.  He had a class I occlusion and was missing teeth 
number 1, 15, 16, 17, 18, and 32.  The Veteran had amalgam 
restorations in teeth number 2, 3, 4, 5, 12, 13, 14, 20, 28, 
and 29.  The Veteran had composite restorations in teeth 
number 7, 8, 9, 10, and 11.  He had a porcelain-fused-to-
metal crown on tooth number 19 and had a temporary crown on 
tooth number 30.  The Veteran had Class V caries on tooth 
number 11.  The Veteran's maximal opening was 45 millimeters 
and his excursive movement was 10 millimeters on both the 
right and the left.

Panoramic radiograph revealed generalized horizontal bone 
loss and furcation involvement in tooth number 31.  The 
remaining hard tissue was noted to be within normal limits.  
Diagnosis was chronic periodontal disease.   

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not to the loss of 
alveolar process as the result of periodontal disease.  38 
C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Considering the evidence in light of the above, the Board 
finds that the Veteran does not have a compensable dental 
disability.  He has not submitted any competent medical 
evidence showing that he suffers from any of the disabilities 
included under 38 C.F.R. § 4.150 due to anything other than 
periodontal disease.  Thus, based upon the foregoing, the 
Board concludes that there is no basis under the law for the 
award of compensation for any current dental condition.  His 
current dental condition does not fall under the categories 
of compensable dental conditions set forth in 38 C.F.R. § 
4.150. 

With respect to the Veteran's claim for service connection 
for kidney stones and elbow disability, the first question 
that must be addressed, therefore, is whether incurrence of 
"chronic" kidney disorder or chronic elbow disorder is 
factually shown during service.  

With respect to the Veteran's claim for kidney stones, the 
Board notes that on his application for compensation, the 
Veteran stated that he was hospitalized and diagnosed with 
kidney stones and that it was suggested that he have surgery 
but that he never followed up on it.  At the July 2000 VA 
examination, the Veteran reported that he was diagnosed with 
a kidney stone in 1972 and subsequently passed a kidney stone 
without surgery.  A 1993 Report of Medical History indicated 
a kidney stone in 1974 with no recurrence.  A 1986 Report of 
Medical History noted that the Veteran passed two kidney 
stones, one in 1975 and one in 1982.  1980 and 1983 Reports 
of Medical History noted a kidney infection and passing a 
kidney stone while on active duty at Naval Hospital in 
Newport News.  A 1977 Report of Medical History noted passing 
a kidney stone in Newport News in 1973.  A 1974 Report of 
Medical Examination noted that Veteran had urinary tract 
infection and passed renal stone approximately March 1972 
occasional dysuria with dark urine since.  

The service treatment records also indicate that on March 14, 
1972, at Langley Air Force Base, the Veteran presented with 
complaints of blood in urine.  Subsequent testing revealed 
mild urethritis and trigonitis.  A few days later, on March 
17, 1972, the Veteran presented to the emergency room with 
sudden right left quadrant aching pain with nausea and 
vomiting.  Impression was rule out appendicitis since G/U 
workup negative.  On the Report of Medical History completed 
in conjunction with the Veteran's retirement examination, the 
Veteran indicated that he had had frequent or painful 
urination, and kidney stone or blood in urine.  The Veteran 
elaborated that at the age of 22, he was advised to have 
operation to remove kidney stones at the Naval Hospital.  The 
examiner's summary and elaboration of pertinent data noted 
that the Veteran had passed renal stones with no sequela and 
noted NCD (not considered disabling).  


At the August 25, 2000 VA Hemic Disorders examination, 
urinalysis showed clear urine, and negative for blood or 
protein.  An ultrasound of the kidney showed no 
hydronephrosis, no kidney stone, and both kidneys appeared 
normal.   The examiner stated that based on the Veteran's 
history and medical record, he might have passed the kidney 
stone in March 1972 or he simply had a urinary tract 
infection.  The examiner stated that the episode had cleared 
and he did not have any further attacks.  In addition, the 
examiner stated that the Veteran's current examination showed 
no evidence or urinary tract infection or presence of a 
kidney stone.  

Thus, resolving all doubt in the veteran's favor, the Board 
finds that there is sufficient evidence of at least one 
kidney stone in service.  Under 38 C.F.R. § 3.303(b) calculi 
of the kidney (kidney stones) is a chronic disability by 
regulation.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2008).  The Veteran's post-service medical records indicate 
that he reported on December 3, 2005 that he had a kidney 
stone the day prior and had gone to Great Lakes Naval Base.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when the layperson is reporting a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no 
evidence of record that the veteran's kidney stone in 2005 is 
clearly attributable to intercurrent cause.  

Accordingly, the Board concludes that the preponderance of 
the evidence is in favor of the claim for service connection 
for kidney stones.  
    
With respect to the Veteran's claim for an elbow disability, 
the Board concludes incurrence of a chronic elbow disability 
was not shown in service.  The Veteran's service medical 
records indicate that in December 1969, he presented with 
complaints of being hit with a falling hatch.  Physical 
examination revealed a 1/2 inch laceration of left elbow.  X-
rays showed no fracture.  In December 1971, the Veteran 
presented with complaints that hatch fell on left arm at 
elbow.  The Veteran's left arm was bruised with minor 
laceration and tenderness just below left elbow.  X-rays 
showed no fracture.  In May 2000, the Veteran complained of 
right elbow pain when the right arm was elevated.

Although there is in-service treatment for elbow injuries, 
treatment for disorders in service cannot be considered 
treatment for chronic disorders unless there is some 
indication that a chronic disorder exists.  On the clinical 
examination for retirement from service, the Veteran's upper 
extremities were evaluated as normal.  On the Report of 
Medical History, the Veteran indicated that he had had 
swollen or painful joints.  However, the examiner also 
indicated right elbow occasional aches with no sequela and 
noted NCD.  

At the July 22, 2000 VA Joints examination, the Veteran 
reported that he has an occasional ache in both elbows if he 
rests them on the desk.  The VA examiner noted that he 
examined the Veteran's ulnar nerves at the elbows, that they 
were nontender with a negative Tinel's sign.  The elbows 
easily flexed from zero to 150 degrees without pain and 
without weakened movement to varying degrees.  There was no 
swelling, no crepitus or local tenderness about the elbows.  
There was no evidence of any lack of endurance or lack of 
coordination noted on examination.  Final diagnosis with 
regard to the elbows was "Status following recurrent aching 
in the elbows and ulnar neuropathy relating to resting his 
elbows on a desk with no objective findings on examination 
and no disability noted."

The Board acknowledges the Veteran's assertions of occasional 
elbow pain.  However, the alleged disorder is actually just 
reported symptomatology.  Without a recognized injury or 
disease entity, VA is not authorized to award compensation 
for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

In the absence of competent evidence which suggests that the 
Veteran's elbow pain constitutes a chronic disability, the 
Board has no basis on which to consider the Veteran's elbow 
pain as more than a medical finding or symptom.  The 
Veteran's own assertions to the contrary do not constitute 
competent medical evidence in support of his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent a showing of a current chronic elbow disability which 
could be related to service, entitlement to service 
connection for an elbow disability must be denied.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for degenerative joint disease of the left hip, impingement 
syndrome of the left shoulder, PVD of the right subclavian 
artery, CAD, GERD, IBS, fracture of the left ankle, 
hemorrhoids, and tension headaches.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 
(2008).

Left Hip Degenerative Joint Disease

The Veteran seeks a higher disability evaluation for his left 
hip degenerative joint disease.  On his VA Form 9, Appeal to 
the Board of Veterans Appeals, received on May 9, 2002, the 
Veteran stated that he had limitation of movement, some pain, 
not severe.

The Veteran's service-connected left hip disability is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5255-5003.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27 
(2008).

Under Diagnostic Code 5255, a rating of 10 percent is 
warranted for malunion of the femur with slight knee or hip 
disability.  A 20 percent disability rating is assigned for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent rating is warranted for malunion of the femur 
with marked knee or hip disability.  A 60 percent rating is 
assigned for fracture of the femur surgical neck with false 
joint, and for nonunion of the femur with loose motion, 
weight bearing preserved with aid of brace.  Finally, an 80 
percent rating is warranted for fracture of femur shaft or 
anatomical neck with nonunion and loose motion.  38 C.F.R. § 
4.71a.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, rather than added under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and a 20 percent rating may be assigned for degenerative 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

At the July 22, 2000, VA Joints examination, the Veteran 
complained of a cramping sensation in his groin in the front 
of the left hip for the past year.  He reported that if he 
lifts the hip, he will have this anterior pain.  The Veteran 
denied any history of injury to the left hip.  Physical 
examination showed vague deep anterior tenderness.  There was 
no tenderness over the trochanter.  The examiner noted that 
the left hip easily flexed from zero to 125 degrees, extended 
30 degree, abducted 60 degrees, and adducted 30 degrees with 
45 degrees of external rotation and 30 degrees of internal 
rotation.  The range of motions were accompanied by a 
moderate degree of pain throughout all the ranges.  There was 
no significant weakness noted on examination of motion of the 
left hip.  X-rays of the left hip were normal.  The examiner 
diagnosed status following recurrent pain of a cramping 
nature in the left anterior hip with no objective findings on 
examination and no disability noted.

At the August 8, 2000 VA Bones examination, the Veteran 
complained of occasional pain in his left hip but denied 
taking any medication for this problem.  Physical examination 
demonstrated that the Veteran was able to walk on his toes 
and heels and to squat without difficulty.  Flexion was to 
135 degrees, external rotation was 45 degrees, with some pain 
anteriorly over the hip joint, abduction was 40 degrees.  X-
rays showed no evidence of any bony abnormality and no 
degenerative changes.  Diagnosis was left hip pain with some 
limitation of motion due trochanter degenerative joint 
disease.   

At the August 2006 VA examination, the Veteran reported 
occasional pain beginning in 1998 and that the pain became 
worse in the year 2000.  The Veteran reported that the pain 
was chiefly on the lateral side and worse in the morning and 
that there was a mild constant pain.  The Veteran reported no 
treatment for past six years.  The Veteran stated that he 
walks as often as he can until his hips and ankle cause pain.  
Physical examination revealed no local tenderness.  The hips 
easily flexed from zero to 120 degrees, extended 30 degrees, 
abducted 45 degrees, and adducted 30 degrees and had 45 
degrees of external rotation and 30 degrees of internal 
rotation.  There was no pain and no weakness noted in the 
left hip.  The examiner noted no lack of endurance, no lack 
of coordination, and no restriction of repetitive use.  X-
rays revealed minimal osteoarthritis of left hip.  The 
examiner diagnosed status following claim of pain in the left 
hip that has progressed to both hips at this point in time.  
The examiner noted that he found no significant objective 
findings on examination of the hips, and x-rays were 
consistent with the Veteran's age.  The examiner noted that 
there was no specific difference between the hips and no 
objectives findings of any disability and that there was no 
way to estimate any loss of function secondary to the mild 
osteoarthritis consistent with his age.

While the Board acknowledges that the RO assigned the 
Veteran's disability rating partially under Diagnostic Code 
5255, at no time has the evidence of record demonstrated that 
the Veteran suffers from malunion of the femur.  Essentially, 
the currently-assigned 10 percent disability rating reflects 
the presence of arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Board also finds that no other diagnostic code pertaining 
to the hip affords the Veteran a higher disability evaluation 
for his service-connected left hip disability.  

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees. 
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees. 

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  See 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5254 requires flail joint of the hip.

In the absence of ankylosis or flail joint of the hip, 
Diagnostic Codes 5250 and 5254 are not for application. 38 
C.F.R. § 4.71.  In the absence of flexion limited to 30 
degrees or limitation of abduction with motion lost beyond 10 
degrees, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Codes 5252 and 5253.  Thus, an 
evaluation in excess of 10 percent for the Veteran's left hip 
degenerative joint disease is not warranted. 

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately 
contemplated by the current 10 percent rating.  The Veteran 
has not identified any functional limitation which would 
warrant a higher rating under any applicable rating criteria.  
As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have 
been considered, but they do not provide a basis for an 
increased rating under these circumstances.

Accordingly, the Board finds that the Veteran's symptoms most 
nearly approximate the 10 percent rating throughout the 
appellate period; consequently, a 20 percent rating is not 
warranted for the Veteran's left hip degenerative joint 
disease.

Left Shoulder Impingement Syndrome

The Veteran seeks a higher disability evaluation for his left 
shoulder impingement syndrome.  On his VA Form 9 received on 
May 9, 2002, the Veteran stated that he had limited motion in 
his left shoulder and arm in October 2001, that he was going 
through physical therapy, continued to have severe pain, that 
when he rolls over to his left side, he wakes up with pain in 
shoulders.  The Veteran stated that he was limited to the 
amount of weight he could lift without experiencing pain.  
The Veteran stated that he had two Mumford block procedures 
performed on his left arm, resulting in an absence of the 
distal head of his clavicle.

The Veteran's service-connected left shoulder disability is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Disabilities of the shoulder 
and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5200 through 5203. A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  In the instant case, the Veteran's left shoulder 
is considered the minor upper extremity.
 
Diagnostic Code 5203, for clavicular or scapular impairment, 
a 10 percent disability rating is warranted for malunion or 
for nonunion without loose movement; a 20 percent rating is 
warranted for nonunion with loose movement or dislocation.  
An impairment of the clavicle or scapular may also be rated 
based on impairment of function of the contiguous joint.  

At the July 22, 2000, VA Joints examination, the Veteran 
reported that he had an injury to his left shoulder while 
doing some weight lifting in 1995.  He continued to have pain 
localized to the acromioclavicular joint.  An MRI of the left 
shoulder in September 1997 showed mild hypertrophy of this 
joint with mild impingement because of spurs at the joint.  
The Veteran subsequently had an operation on the left 
shoulder in February 1998 with excision of the distal 
clavicle and removal of bone spurs.  The Veteran reported a 
dull pain in the left shoulder if he does any heavy lifting 
or carrying and stated that it felt like the "bone wants to 
pull out of the joint." 

Physical examination showed a three-inch scar that was 
nontender and moved easily over the acromioclavicular joint.  
There was loss of the last two centimeters distally on the 
clavicle.  There was mild crepitus with motion of the 
shoulder but no local tenderness.  The shoulder easily 
abducted and flexed from zero to 180 degrees with 90 degrees 
of internal and external rotation.  The examiner noted that 
the motions of the left shoulder were without pain and 
weakness.  There was also no evidence of lack of endurance or 
lack of coordination noted on examination.  The examiner 
diagnosed status following arthritis due to injury in the 
left shoulder at the acromioclavicular joint with 
subsequently excision of the distal clavicle.  The examiner 
noted no evidence of any significant degree of disability on 
examination.

At the August 8, 2000 VA Bones examination, the Veteran 
reported that in 1971 he was rendered unconscious and was not 
certain what happened but he subsequently developed some pain 
in the left shoulder.  The shoulder was aching when he 
elevated it.  In February 1998, he was seen in the Orthopedic 
Department, and a Mumford surgical operation was performed to 
relieve his impingement syndrome.  

Physical examination demonstrated a two-inch vertical scar 
anteriorly over the right shoulder at the acromioclavicular 
junction area.  It was well healed and nontender.  There was 
no deformity or asymmetry of the upper extremities.  Beneath 
the scar, the head of the clavicle was not palpable.  The 
Veteran extended his left arm 140 degrees at which point he 
felt some pain in the shoulder.  Adduction was normally 
performed.  With his arm at 90 degrees of abduction, there 
was no weakness against resistance.  External rotation was to 
75 degrees and internal rotation was to 65 degrees and 
painless.  X-rays showed no absence of the distal head of the 
clavicle and there was no other bony abnormality and no 
degenerative changes were noted.  Diagnosis was impingement 
syndrome, left shoulder, status post resection of distal head 
of the clavicle, healed, with some residual loss of 
elevation.   

At the August 2006 VA examination, the examiner noted that 
the Veteran had significant care through the Orthopedic 
Clinic at the Navy Hospital in 2001.  The Veteran complained 
that his shoulder ached with any activity and that he did not 
sleep on his shoulder because of pain.  Physical examination 
revealed a healed scar that was nontender with no numbness 
which moved freely.  The left shoulder flexed and abducted 
from zero to 160 degrees and had 80 degrees of both internal 
and external rotation.  The examiner noted that the motions 
were further limited beyond those noted because of pain and 
weakness.  There was no crepitus.  X-rays confirmed the loss 
of the distal 1-inch of the clavicle.  The shoulder had mild 
to moderate lack of endurance and no lack of coordination and 
moderate restriction of repetitive use.  Diagnosis was status 
following left shoulder injury while on active duty with 
excision of the distal clavicle in February 1998.  The left 
shoulder had mild loss of flexion and abduction with 
functional motion in the left shoulder from zero to 135 
degrees with 20 degrees restriction of rotation in each 
direction.  There was moderate loss of function of the left 
shoulder and restriction of any overhead reaching and 
lifting.     

The RO rated the Veteran's left shoulder disability correctly 
as impairment of the clavicle.  The Veteran underwent a left 
open subacromial decompression and distal clavicle resection 
in 1998 where the distal 1-inch of the clavicle was removed 
which the Board agrees would certainly be considered 
nonunion.  However, there has been no objective evidence of 
loose movement.  As noted above an impairment of the clavicle 
may also be rated based on impairment of function of the 
contiguous joint.  However, the Board also finds that no 
other diagnostic code pertaining to the shoulder affords the 
Veteran a higher disability evaluation for his service-
connected left shoulder disability.  

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent disabling. Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent rating. Unfavorable ankylosis with abduction limited 
to 25 degrees is assigned a 40 percent rating.

Limitation of motion of the minor shoulder to shoulder level 
warrants a 20 percent evaluation. Motion to midway between 
the side and shoulder level warrants a 20 percent evaluation. 
Finally, motion no more than 25 degrees from the side 
warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate or marked deformity. Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level and when there are frequent episodes 
and guarding of all arm movements. A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is granted for nonunion (false flail joint) of the 
minor arm; and a 70 percent rating is granted for loss of 
head of (flail shoulder) the minor arm.

There is no evidence of ankylosis in the shoulder to support 
the application of Diagnostic Code 5200, no evidence of 
limitation of arm motion at shoulder level to support the 
application of Diagnostic Code 5201, and no evidence of a 
current scapulohumeral dislocation or other humeral 
abnormality to support the application of Diagnostic Code 
5202.  As noted above, the Veteran demonstrated full flexion 
in July 2000, flexion at 140 degrees in August 2000, and 
flexion to 160 degrees in August 2006.  Thus, an evaluation 
in excess of 10 percent for the Veteran's left shoulder 
impingement syndrome is not warranted.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately 
contemplated by the current 10 percent rating.  The Veteran 
has not identified any functional limitation which would 
warrant a higher rating under any applicable rating criteria.  
There was no pain or lack of coordination noted at the July 
2000 VA examination, some pain and no weakness noted at the 
July and August 2000 VA examinations.  At the August 2006 VA 
examination, the examiner estimated mild loss of flexion and 
abduction with functional motion in the left shoulder from 
zero to 135 degrees with 20 degrees restriction of rotation 
in each direction.  As such, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 have been considered, but they do not provide a 
basis for an increased rating under these circumstances.

The Board has further considered whether a separate 
evaluation is warranted for the Veteran's left shoulder 
surgical scar.  VA has changed the rating criteria for skin 
disabilities twice during the course of this appeal.  A new 
law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  As the effective date for the initial assignment of a 
disability rating for the Veteran's disability is January 1, 
2001, the date after his discharge from service, the Board 
will consider criteria for rating scars that were in effect 
prior to August 30, 2002 and prior to October 23, 2008.  
However, for the criteria amended effective October 23, 2008, 
although a claimant may request consideration of this 
criteria, the Veteran has not requested such consideration.  

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial 
scars, which are tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001). 

A 10 percent disability evaluation is warranted for 
superficial scars, which are poorly nourished, and subject to 
repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803.  

Scars may also be evaluated on the basis of any associated 
limitation of function of the body part, which they affect. 
38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion. Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling. Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling. Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling. Scars in 
an area or areas exceeding 144 square inches (929 sq.cm.) are 
rated 40 percent disabling. Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25. Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion. Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination. Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage. 38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. 38 C.F.R. § 
4.118.

In this case, a separate evaluation is not warranted because 
the Veteran's left shoulder surgical scar is not adhered to 
the underlying tissue, tender or painful, deep, poorly 
nourished, unstable, and does not cover an area of 144 square 
inches (929 sq. cm.) or greater, and is not the cause of the 
Veteran's limitation of arm motion.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, and 7804.  

Accordingly, the Board finds that the Veteran's symptoms most 
nearly approximate the 10 percent rating throughout the 
appellate period; consequently, a 20 percent rating is not 
warranted for the Veteran's left shoulder impingement 
syndrome.

CAD

The Veteran seeks a higher disability evaluation for his CAD.  
On his VA Form 9 received on May 9, 2002, the Veteran stated 
that around November 2001, he had been experiencing some 
chest pain, angina, and fatigue.  He indicated that his 
physician saw something that he did not like on a stress test 
done at the Navy Hospital and sent him for another angiogram 
and a blockage was found in another artery too small to do 
angioplasty or stent replacement.  The Veteran stated that he 
had been placed on medications for his heart problems 
(Ramipril, Folic Acid, Niacin, Atenenol) but that he still 
has angina, chest pain, and numbness in his arms when 
walking.  The Veteran stated that he cuts his lawn, he has to 
stop and rest two to three times for a 7000 square foot lawn 
and that he can't walk up a flight of stairs without 
experiencing shortness of breath and angina.

The Veteran's CAD has been evaluated as 10 percent disabling 
pursuant to the provisions of 38 C.F.R. § 4.104; Diagnostic 
Code 7005.  Under that provision, arteriosclerotic heart 
disease with a documented coronary artery disease resulting 
in a workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required, is assigned a 10 
percent rating.  A 30 percent rating is assigned when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is assigned when more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned when there is 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

The Board notes that the regulations for diseases of the 
heart were amended effective from October 6, 2006.  However, 
a review of the regulations both prior to and after October 
6, 2006 revealed that the relevant Diagnostic Codes, 7005- 
7007, remained unchanged.  71 Fed. Reg. 52,460 (Sept. 6, 
2006).

Private medical records indicate that the Veteran underwent 
stress testing as part of the rehabilitation program in May 
2000.  The Veteran attained 12.9 metabolic equivalents with 
no symptoms of angina or ischemic electrographic changes.

At the July 26, 2000, VA Heart examination, the Veteran 
reported being diagnosed with CAD in 1998 from complaints of 
angina followed by a positive stress test.  His angina 
symptoms were described as neck discomfort.  He was found to 
have 95 percent stenosis of the left anterior descending 
coronary artery.  This was treated in May 1998 with an 
angioplasty and a stent placement.  The Veteran reported 
maintaining an active lifestyle.  He stated that he walked 
with his wife three times a week about two miles without any 
symptoms of chest discomfort, neck discomfort, back pain, 
shortness of breath, palpitations, or dizziness.  

Physical examination revealed blood pressure on the left side 
of 108/76 and on the right side of 88/65.  Cardiac 
examination revealed no gallops or murmurs and the first and 
second heart sounds were normal.  The examiner diagnosed 
coronary artery disease, status post angioplasty and stent 
placement to the left anterior descending artery.  The 
examiner noted that the Veteran was angina-free, able to 
attain 12.9 metabolic equivalents.  

At the July 27, 2000 VA examination, the Veteran's blood 
pressure was 110/80, his pulse was 64 per minute.  The heart 
demonstrated regular sinus rhythm, no murmur, no cariomegaly.  

Private medical records indicate that the Veteran presented 
in November 2000 for follow up.  He denied angina, dyspnea, 
syncope, or congestive heart failure.

Private medical records indicate that the Veteran presented 
in May 2001 with one week history of exertional "twisting" 
pain upper center of chest radiating to left side of neck.  
The Veteran underwent an exercise stress echocardiogram.  The 
Veteran achieved 12 minutes on Full Bruce Protocol, maximum 
heart rates was 147 or 86 percent and METs were 13.  The 
Veteran developed chest and throat pain that began at 6 
minutes and persisted about 4 minutes into recovery.  
Impression was positive EST for symptoms but nondiagnostic 
EKG changes and no echo abnormalities.  

VA medical records indicate that the Veteran presented in 
December 2002 with complaints of left neck pain which 
radiates to the chest related to exercise.  The Veteran 
stated that he will start having the pain if he starts 
walking two to three blocks and that the pain goes away when 
he rests, and that he did not try nitroglycerin to relieve 
the pain.  The Veteran reported that he experienced this pain 
off and on for the prior year and that it happened almost 
three times a week.  The Veteran also reported that he gets 
short of breath when he walks with the chest pain.  The 
Veteran underwent a regular stress test on December 26 in 
which he went for 12 minutes, 13.4 METs, when he started 
having chest pain at minute 8.  The cardiologist noted that 
the Veteran still had anginal pain on exertion, relieved by 
rest but had good functional capacity with angina occurring 
after 8 minutes on treadmill which was about 9 METs.  The 
Veteran was noted to have normal LV function with estimated 
ejection fraction of 54 percent on ECHO.    

Private medical records indicate that the Veteran underwent 
an exercise echocardiogram in July 2004.  The Veteran 
exercised eleven minutes using the Bruce Protocol and reached 
a maximum heart rate of 150 bpm which is 90 percent of the 
predicted maximum heart rate.  The Veteran experienced 
shortness of breath and his METs recorded were 12.9.

At the August 2, 2006, VA General Medical examination, 
physical examination demonstrated regular rate and rhythm of 
first and second heart sounds without third and fourth heart 
sounds murmurs, gallops, or rubs.

At the April 30, 2009, VA Cardiology examination, the Veteran 
denied chest pain but reported shortness of breath doing 
exercise while walking one mile, cutting the grass with a 
self propelled law mower.  The Veteran denied any 
neurological symptoms.  The examiner noted that the Veteran 
had never had a heart attack, TIA, or stroke.  In 1994 (at 
age 44), the Veteran had one stent for symptoms of angina.  
In 1997 the Veteran had a coronary angio which showed a 
severe lesion in a small distal branch.  A stress echo in May 
2001 showed normal LV function.  On May 9, 2001, a coronary 
angio showed normal arteries except an 80-90 percent in a 
third branch of the circumflex artery.  The Veteran's last 
stress test was noted to have been three years prior.     

Physical examination revealed that the Veteran was moderately 
obese (197 pounds).  The neck revealed no carotid bruits.  
The heart had normal sounds with no murmurs or clicks.  The 
examiner diagnosed status post one stent and noted "Severe 
residual disease in a small circumflex branch.  
Asymptomatic."  

The Board finds that the Veteran's service-connected coronary 
artery disease does not warrant a higher disability rating 
under Diagnostic Code 7005.  The evidence has not shown that 
the Veteran's coronary artery disease causes a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or that 
shows evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

The Board notes that the Veteran has experienced dyspnea 
(shortness of breath) and angina which are contemplated in 
the criteria for his current 10 percent disability rating.  
As such, the Board finds that the Veteran's service-connected 
coronary artery disease does not warrant a higher disability 
rating under Diagnostic Code 7005.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

The Board has considered rating the Veteran's service-
connected coronary artery disease under other Diagnostic 
Codes in order to provide him with the most beneficial 
rating.  Several of the Diagnostic Codes pertaining to 
disabilities of the cardiovascular system utilize the same 
criteria and thus would not provide a higher disability 
rating for the Veteran.  38 C.F.R. § 4.104, Diagnostic Codes 
7000-7004, 7006, 7007 (2008).  In addition, there is no 
evidence that the Veteran has hyperthyroid heart disease or 
arrhythmias or has undergone heart surgery that would provide 
him with a higher disability rating.  38 C.F.R. § 4.104, 
Diagnostic Codes 7008-7020 (2008).

Accordingly, the Board finds that the Veteran's symptoms most 
nearly approximate the 10 percent rating throughout the 
appellate period; consequently, a 20 percent rating is not 
warranted for the Veteran's CAD.

Right subclavian artery PVD

The Veteran seeks a higher disability evaluation for his 
right subclavian artery PVD.  On his VA Form 9 received on 
May 9, 2002, the Veteran stated that he had a right carotid 
subclavian bypass procedure done in which synthetic artery 
was placed with a Y-shape into his subclavical area by 
passing the old stent placement and branching off to connect 
his carotid artery.  The Veteran stated that he had a 3 1/2 -
inch scar than runs vertically on his neck directly above the 
carotid artery and a 5-inch scar that starts below his 
clavicle and funs over and above to the top of his shoulder.  
The Veteran stated that his muscles in his neck continue to 
cramp up with any exertion like walking any long distances. 

The Veteran's PVD in the right upper extremity is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7199-7114.  When a Veteran 
is diagnosed with an unlisted condition, it must be rated 
under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  
The diagnostic code is "built-up" by assigning the first 
two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, the disease is rated by analogy under a diagnostic code 
for a closely related disease that affects the same 
anatomical functions and has closely analogous 
symptomatology.  In this case, the Veteran's service-
connected right subclavian artery PVD is rated according to 
the analogous condition arteriosclerosis obliterans, meaning 
producing narrowing and occlusion of the arterial lumen.  See 
Stedman's Illustrated Medical Dictionary, 27th ed., at 134 
(2000).  

Under Diagnostic Code 7114, a 20 percent rating is for 
application when there is claudication (limping) on walking 
more than 100 yards, and: diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  A 40 percent rating is 
for application when there is claudication on walking between 
25 and 100 yards on a level grade at two miles per hour, and; 
trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less.  A 60 percent 
rating is for application when there is claudication on 
walking between less than 25 yards on a level grade at two 
miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.7 or less.  A 100 
percent rating is for application when there is ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  Note 1 provides that 
the ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  Note 2 instructs to 
evaluate residuals of aortic and large arterial bypass 
surgery or arterial graft as arteriosclerosis obliterans. 

The Board notes that Diagnostic Code 7114 only provides 
rating criteria for lower extremity symptoms.  In this case, 
it is the Veteran's right upper extremity that is affected.    

At the July 22, 2000, VA Joints examination, the Veteran 
complained of weakness in his right arm.  The examiner noted 
that apparently in 1999, the Veteran had angioplasty of a 
coronary artery with insertion of wire stent and that later 
the same year, he was having severe pain in the right upper 
extremity that had awakened him at night with associated 
weakness.  Further investigation at that time revealed an 
arterial problem with narrowing of the subclavian artery to 
the right upper extremity.  Accordingly, he had angioplasty 
of this artery with insertion of a stent.  The incision for 
this is a two-inch scar in the front of the right elbow.  The 
Veteran reported that the pain in the right upper extremity 
did not awaken him as it did previously but that he still had 
decreased arterial blood pressure in the right upper 
extremity.  After physical examination of the right upper 
extremity, the examiner diagnosed status following subclavian 
artery compromise on the right upper extremity with 
subsequently angioplasty.  Symptoms have considerably 
lessened with no objective findings of disability relating to 
the right upper extremity.

At the July 26, 2000, VA Heart examination, the Veteran 
reported that late in 1998, he developed a severe discomfort 
in his right arm with numbness at the fingers of the right 
hand.  The Veteran reported of being found to have a stenosis 
of his right subclavian artery.  Operative report revealed a 
stent placement of the right subclavian artery in 1998 with 
good resolution of his blood pressure differences and 
symptoms.  The Veteran complained that over the prior six 
weeks, he noticed recurrence of the above symptoms with less 
intensity.  He reported pain in his right arm and evolution 
of lower blood pressure in his right arm as compared to his 
left arm.

Physical examination revealed an abnormal pulsation in the 
right arm with diminished pulsations in the right brachial 
and the right radial arteries.  The examiner diagnosed 
peripheral vascular disease with stenosis of the right 
subclavian artery with symptoms related to lack of perfusion 
to the right hand and blood pressure differences.

At the July 27, 2000 VA examination, the Veteran's skin was 
of normal color and turgor.  Tight radial pulse was weaker 
than the pulse on the left.  There was the presence of a scar 
on the right antecubital fossa.

Private medical records indicate that the Veteran presented 
in November 2000 and denied upper extremity claudication.  

In November 2000, additional testing and examination of the 
Veteran was conducted.  Examination revealed an arterial 
brachial index of the right upper extremity over the ulnar 
artery to be .92 on the right.  The impression was no 
evidence of arterial stenosis of bilateral upper extremity 
arterial system on arterial duplex study.  Duplex Doppler 
imaging of the carotid vessels revealed small calcification 
in the right carotid bulb.  No plaque was identified in the 
rest of the visualized vessels.  There was a subclavian graft 
noted on the right.  There was no elevated peak flow systolic 
velocities noted on either side.  The right vertebral artery 
showed vacillating flow.  Impression was no evidence of 
hemodynamically significant carotid occlusive disease 
bilaterally in the ICAs.  Antegrade flow in the left 
vertebral was noted.  The right vertebral showed to and fro 
flow.  The graft in the right common carotid artery to the 
right subclavian was patent. 

VA medical records indicate that the Veteran presented in 
December 2002 with complaints of pain and numbness in his 
right arm when holding something for a long time or when 
typing.  Physical examination showed good pulses bilaterally 
and no significant difference in blood pressure readings on 
each side.  

Private medical records indicate that the Veteran presented 
on March 31, 2004 with three week history of right hand pain 
and discoloration.  In April 2004, the Veteran underwent a 
selective aortic arch arteriogram and selective 
brachiocephalic arteriogram and distal arteriogram of the 
brachial, radial and ulnar arteries due to severe arm and 
hand ischemia.  In May 2004, the Veteran presented with 
complaints of excruciating pain to his right arm after 
painting and numbness to his last three digits of his right 
hand.  In June 2004, the Veteran underwent a right ulnar 
embolectomy.  Later that month, at his first post operative 
follow up visit, he complained of occasional numbness and 
tingling to his right fingertips.    In December 2005, the 
Veteran presented with complaints of right upper extremity 
pain.  The Veteran was advised that there may be some 
ischemia to the affected area and explained that he did have 
a significant chance of having limb ischemia as well as 
losing the limb.  Diagnostic impression was right upper arm 
ischemia.  The Veteran underwent a digital subtraction 
angiography of the aortic artery which showed presence of an 
occluded endovascular stent at the origin of the right 
subclavian artery and a completely occluded carotid to 
subclavian bypass graft.  Clinical indication was right arm 
claudication, previous history of right carotid to subclavian 
artery bypass graft and right ulnar artery embolectomy and 
that the Veteran complained of numbness and tingling in the 
right upper extremity.  In January 2006, the Veteran 
underwent a right subclavian artery bypass.  Post operative 
diagnoses were right subclavian artery occlusion, occlusion 
of previously placed right carotid subclavian bypass, and 
right arm chronic claudication. 

At the August 2, 2006, VA General Medical examination, 
physical examination demonstrated a six inch right neck scar, 
backwards J which was hypopigmented 1/16 inch wide at the 
right antecubital fossa and an "x" long bar 3.5 inches in x 
short par 2 inches x 1/16 inch wide which was hypopigmented.

At the April 30, 2009, VA Cardiology examination, the Veteran 
reported that he gets some paresthesias in the right arm and 
in the right supraclavicular area.

The examiner noted that the Veteran had a right carotid 
subclavian bypass in August 2000 for severe blood pressure 
differences between arms.  One year later, a redo surgery was 
required for continued symptoms due to an occluded stent.  In 
2005, the Veteran also required a reconstructive surgery in 
the right brachial artery for complications in the initial 
angio done through the right brachial artery with right 
brachial occlusion and symptoms of right arm claudication and 
right ulnar artery embolectomy.     

Physical examination revealed scar in the right neck area and 
soft bruit over the right supraclavicular area.  The right 
arm showed scar of previous surgery over the right brachial 
area.  Both radial arteries were normally palpable.  
Diagnosis was status post right subclavian stent and right 
carotid-subclavian bypass, status post repair of right 
brachial occlusion.  The examiner noted, "At present has 
normal bilateral radial pulses with no significant blood 
pressure differential in both arms.  Normally functioning 
right subclavian bypass and normal repair of the right 
brachial artery.  Has normal functioning of the right arm and 
hand with no current evidence of right hand claudication.

Although the most recent examination demonstrated no evidence 
of right hand claudication or diminished pulse, there is 
evidence of right arm weakness and pain in 2000, 2004, 2005, 
and 2006 and diminished peripheral pulse in July 2000.  In 
fact, the Veteran was informed in December 2005 that he had a 
significant chance of having limb ischemia as well as losing 
the limb.  Thus, the Board finds that the Veteran's right arm 
symptoms of pain and weakness prior to and during the appeal 
period, more closely approximates the criteria for a 20 
percent disability rating.  A higher rating, however, is not 
warranted.  During the appeal period, there is no evidence 
trophic changes (thin skin, absence of hair, dystrophic 
nails), arterial brachial index of 0.7 or less, persistent 
coldness of the extremity, ischemic limb pain at rest, or 
deep ischemic ulcers.   

The Board has further considered whether a separate 
evaluation is warranted for the Veteran's right arm surgical 
scar.  However, a separate evaluation is not warranted 
because the Veteran's right arm surgical scar has not been 
noted to be adhered to the underlying tissue, tender or 
painful, deep, poorly nourished, unstable, cover an area of 
144 square inches (929 sq. cm.) or greater, or noted to be 
the cause of the Veteran's limitation of arm motion.  38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 7804.  

Accordingly, the Board finds that the Veteran's symptoms most 
nearly approximate the 20 percent rating throughout the 
appellate period; consequently, a 20 percent rating, but no 
higher, is warranted for the Veteran's peripheral vascular 
disease, right subclavian artery.

GERD and IBS

The Veteran seeks higher disability evaluations for GERD and 
IBS.  On his VA Form 9 received on May 9, 2002, the Veteran 
stated that at the present time, he was taking Prilosec and 
that he had to take his medication at least two hours before 
he had breakfast or he would have indigestion all morning.  
The Veteran stated that he could not drink fruit juice, and 
that sometimes if he swallowed wrong, his food seemed to get 
stuck half way down his esophagus with severe pain in his 
chest.  The Veteran stated that he still experiences frequent 
indigestion late in the evening and frequently has to take 
antacid (Tums) to get relief.  The Veteran stated that he 
experience arm and shoulder pain, but that he had always 
contributed the pain to problems with his joints.  In 
addition, the Veteran stated that he experiences diarrhea two 
to three times a day and sometimes in the middle of the 
night.  The Veteran stated that he stomach was constantly 
upset and growling.  

The Veteran's GERD has been rated as noncompensably disabling 
prior to August 23, 2006, and 10 percent disabling since 
August 23, 2006.  The Board notes that VA's rating schedule 
does not include criteria for the evaluation of 
gastroesophageal reflux disease, however, as noted above, the 
schedule does provide for analogous ratings under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The most 
appropriate Diagnostic Code for the Veteran's GERD appears to 
be 7346, for hiatal hernia, because of the similar anatomical 
location and symptomatology.

Under the provisions of Diagnostic Code 7346, a 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health; and a 10 percent 
evaluation is warranted where there are two or more of the 
symptoms for the 30 percent evaluation of less severity.  Id. 

The Veteran's IBS is rated under Diagnostic Code 7319, which 
rates irritable colon syndrome.  Diagnostic Code 7319 
provides a 10 percent rating for moderate irritable colon 
syndrome, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent disability rating is 
assigned for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more of less 
constant abdominal distress.  

The Board notes that the Veteran's GERD and IBS cannot be 
rated separately because 38 C.F.R. § 4.114 states that 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  

At the July 26, 2000, VA Heart examination, the Veteran's 
abdomen was soft, nontender, with no mass, no organomegaly.  
The bowel sounds were normal.  There was no hernia.  
Diagnosis was GERD.

At the August 8, 2000 VA Rectum and Anus examination, the 
Veteran reported that GERD symptoms began six to seven years 
prior with awakening at night with bile acid mouth and having 
to vomit.  The Veteran complained that the symptoms were 
getting worse at night and after eating.  The Veteran denied 
dysphagia, nausea, vomiting, hematemesis, or melena but 
reported pyrosis three times a week despite Prilosec 20 mg by 
mouth every day.  The Veteran also reported a small amount of 
weight loss during the prior couple of weeks.

The Veteran also reported alternating diarrhea and 
constipation for the prior six plus years .  The Veteran 
reported having a colonoscopy in 1997 which was unremarkable.  
The Veteran denied colicky abdominal pain.  The Veteran 
reported approximately five to six episodes of loose watery 
stools per month with approximately three loose watery bowel 
movements with each episode.  The Veteran denied pain 
associated with periods of constipation or diarrhea.  

Physical examination showed that the Veteran was not in acute 
distress, that he was well nourished with no signs or 
symptoms of anemia.  The Veteran weighed 183 pounds with a 
maximum weight in the prior year of 188 pounds.  His abdomen 
was soft, nontender, with no masses and no 
hepatosplenomegaly.  He demonstrated positive bowel sounds.  
The examiner diagnosed GERD and IBS.

At the August 2, 2006, VA General Medical examination, the 
Veteran's abdomen demonstrated normoactive bowel sounds, 
normal looking, normal palpation, normal percussion and no 
hepatosplenomegaly.

At the August 23, 2006 VA General Medical examination, the 
Veteran reported that "it burns in my throat."  The Veteran 
stated that he awakens in the middle of the night with acid 
coming up.  Location was noted to be epigastric, substernal, 
and radiating upwards and often reaching oral cavity.  The 
Veteran reported that the symptoms occurred two to three 
times per week, predominantly late evening or nocturnal 
symptoms.  The Veteran reported that prior to taking 
medication, he was getting symptoms daily every time he ate, 
both during the day and at night.  The Veteran reported that 
associated with the burning, he also tasted liquid 
regurgitation and experienced increased belching, nausea, and 
acidic taste in his mouth.  Known triggers were noted to be 
supine position, Mexican or spicy food, and alcohol.  The 
Veteran reported having an esophagogastroduodenoscopy which 
he did not remember the results, a 24-hour PH in the past 
which was positive for heartburn, and an upper GI which 
showed a hiatal hernia.  The Veteran reported that his 
treatment was Prilosec once daily with a 65 to 75 percent 
improvement.  The Veteran also reported using Tums as needed, 
usually one to two times per week, for breakthrough symptoms, 
which typically resolved his heartburn within 30 minutes.  
The Veteran reported a good appetite and stable weight.  He 
reported that he experienced dysphagia five to six times per 
month occurring more with solids versus liquids.  The Veteran 
denied vomiting, hematemesis, bright red blood per rectum, 
and melena.  The Veteran denied history of peptic ulcer 
disease and progression of the dysphagia problem but stated 
that swallowing too fast might contribute to the symptom.  

The Veteran complained of IBS stating predominately diarrhea 
symptoms approximately two weeks out of four.  He denied 
progression of his irregular bowel movements.  The Veteran 
reported the frequency of stools on days of diarrhea was 
noted to be three days with typically three bowel movements 
occurring within an hour of loose to liquid consistency 
generally occurring prior to breakfast although he reported 
to have approximately three cups of coffee with cream prior 
to the onset of symptoms.  The Veteran stated that 
immediately prior to having a bowel movement, he experiences 
abdominal cramping that resolves after the bowel movement.  
He reported that the severity of the cramping was noted to be 
approximately 7/10 and noted that he did not have abdominal 
symptoms outside of the cramping prior to a bowel movement.  
The Veteran also reported experiencing fecal urgency and 
increased flatulence.  He denied bloating and mucus.  The 
Veteran also stated that when he did not have his morning 
coffee, he did not typically have a bowel movement.  The 
Veteran reported having surveillance colonoscopies due to his 
personal history of polyps and family history of colon cancer 
with the latest being two weeks prior at which time polyps 
were removed; it was otherwise normal.  The Veteran also 
described constipation symptoms, no bowel movements for three 
days, approximately twice monthly.  The Veteran reported 
normal bowel movements, described as one bowel movement per 
day without cramping, approximately two to three times per 
week.  The Veteran denied having any workup for the irregular 
bowel movement history and did not recall having any stool 
studies or lactose intolerance trial. 

The examiner opined that based on the Veteran's history and 
documented records, it was more likely than not that he had 
GERD and that although the Veteran's symptoms were not 
resolved, he had seen moderate improvement through the use of 
proton pump inhibitor medication.  The examiner also opined 
that based solely on the Veteran's history, it was more 
likely than not that he had irregular bowel movements, 
predominantly diarrhea and noted that other than a 
colonoscopic evaluation, there were no records showing work-
up for potential causes of his diarrhea which was periodic 
and that although the Veteran's symptoms could be related to 
IBS, this was a diagnosis of exclusion and thus other 
etiologies should be ruled out.

With respect to the GERD, prior to August 23, 2003, although 
the Veteran only reported experiencing pyrosis and did not 
specifically report regurgitation, the Board finds that the 
Veteran's statement that he had experienced awakening at 
night with bile acid mouth and that the symptoms had worsened 
suggests that he experienced some type of regurgitation.  In 
addition, at the August 2006 VA examination, the Veteran 
stated that he experienced dysphagia for 11 years at the 
frequency of five to six times a months more so with solids 
than with liquids.  Thus, a 10 percent evaluation is 
warranted since service connection was granted January 1, 
2001.  

In addition, a 30 percent evaluation is warranted effective 
May 9, 2002.  As noted above, a 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The Veteran stated on his 
VA Form 9, that his food seemed to get stuck half way down 
his esophagus with severe pain in his chest.  This statement 
is a complaint of dysphagia and accompanying substernal pain.  

However, prior to May 9, 2002, there was no evidence of 
substernal or arm of shoulder pain; and at no time during the 
appeal period did the Veteran's GERD meet the criteria for a 
60 percent rating.  As noted above, a 60 percent evaluation 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  There is no evidence of vomiting, material weight 
loss, hematemesis or melena with anemia during the appeal 
period.  

Accordingly, the Board finds that the Veteran's gastric 
symptoms most nearly approximate the 10 percent rating until 
May 9, 2002, when his symptoms most nearly approximated a 30 
percent rating. 

With respect to the IBS, although prior to August 23, 2006, 
the Veteran denied abdominal distress, he reported very 
frequent episodes of bowel disturbance, specifically he noted 
alternating diarrhea and constipation for the prior six plus 
years with approximately five to six episodes of loose watery 
stools per month with approximately three loose watery bowel 
movements with each episode.  Thus, the Board finds that 
although the Veteran did not report abdominal distress, the 
Veteran's reports of consistent alternating episodes of 
diarrhea and constipation warrant a 10 percent rating since 
service connection was granted on January 1, 2001.  

A rating in excess of 10 percent is not warranted, however.  
As noted above, Diagnostic Code 7319 provides a 30 percent 
rating for severe symptoms, manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  In this case, the evidence does 
not indicate that the Veteran has "severe" intestinal 
symptomatology.  At the August 23, 2006, VA examination, the 
Veteran stated that immediately prior to having a bowel 
movement, he experiences painful abdominal cramping that 
resolved after the bowel movement but that he did not have 
abdominal symptoms outside of the cramping prior to a bowel 
movement.  In addition, there is no objective medical 
evidence of "severe" IBS such as findings of abnormal bowel 
sounds, tenderness, distension, or weight changes; evidence 
of frequent treatment; or the provision of medication for 
IBS.

Accordingly, the Board finds that the Veteran's intestinal 
symptoms most nearly approximate the 10 percent rating 
throughout the appellate period.

As noted above, the Veteran's GERD and IBS cannot be rated 
separately.  Thus, by combining all of the Veteran's 
gastrointestinal complaints, the Board finds that a 30 
percent rating is warranted for the entire appeal period 
pursuant to Diagnostic Code 7346.  However, a 60 percent 
rating is not warranted even considering the combination of 
the Veteran's gastrointestinal symptoms because although they 
include frequent episodes of bowel disturbance with abdominal 
distress, they do not include vomiting, material weight loss, 
hematemesis, melena, or anemia or combination of symptoms 
productive of severe impairment of health.   

The Board has considered whether the Veteran's 
gastrointestinal condition could be rated higher under an 
alternative diagnostic code.  There is no medical evidence of 
ulcer and only remote history of mild gastritis, thus, 
evaluation under Diagnostic Codes 7206 and 7307 is not 
warranted.  Id.  Although the Veteran's colonoscopy conducted 
in July 2006 showed scattered diverticula in the sigmoid 
colon and erythematous polyps in the transverse colon, there 
is no medical evidence of ulcerative colitis; thus evaluation 
under Diagnostic Code 7323.  Id.

As a higher rating is not available under any alternative 
schedular provision, the Board finds that the Veteran's 
service-connected combination GERD and IBS disabilities are 
adequately rated by analogy under the provisions of 
Diagnostic Code 7346.  Accordingly, the Board finds that the 
Veteran's combination of symptoms most nearly approximate the 
30 percent rating throughout the appellate period; 
consequently, a 30 percent rating, but no higher, is 
warranted for the Veteran's combination GERD and IBS pursuant 
to Diagnostic Code 7346.

Left Ankle Fracture

The Veteran seeks a higher disability evaluation for 
residuals of a left ankle fracture.  The Veteran's left ankle 
fracture has been evaluated as noncompensably disabling by 
analogy under Code 5271 for limitation of motion of the 
ankle.  Under this code, moderate limited motion of the ankle 
warrants a 10 percent rating, and marked limited motion of 
the ankle warrants a 20 percent rating. 38 C.F.R. § 4.71a.  A 
20 percent is the maximum evaluation provided under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2008).

For VA purposes, normal dorsiflexion of the ankle is from 0 
to 20 degrees, and for plantar flexion is from 0 to 45 
degrees. 38 C.F.R. § 4.71a, Plate II (2008).

At the August 8, 2000, VA Bones examination, the Veteran 
reported that he sustained a fracture of the left ankle in 
1971 which was treated in a cast for six months and crutch 
ambulation for six months.  The Veteran reported that he had 
no problem with the ankle at the time of the examination.  
Physical examination demonstrated dorsiflexion to five 
degrees, plantar flexion to 35 degrees, and eversion to 20 
degrees.  The ankle motion was painless.  The Veteran was 
able to walk on his toes and heels without difficulty.  X-
rays of the left ankle showed no evidence of fracture, 
dislocation, or other bony abnormalities.  No degenerative 
changes were noted.  The examiner diagnosed fracture, left 
ankle, healed currently with some residual loss of motion.  

At the August 20, 2006, VA General Medical examination, the 
Veteran reported that his ankles "kill" him when he gets up 
in the morning and that after a few minutes, the pain is 
less.  The Veteran denied swelling in the left ankle.   

Physical examination revealed dorsiflexion to 30 degrees and 
plantar flexion to 45 degrees without pain or weakness.  The 
ligaments were intact when stressed.  Drawer signs were 
negative.  X-rays revealed an old fracture of the distal 
fibula of the left ankle that was healed and in satisfactory 
position and alignment.  No other abnormalities were noted on 
the x-rays.  The examiner noted that the ankle had no lack of 
endurance, no lack of coordination, and no restriction of 
repetitive use.

The medical evidence shows that at its worse, dorsiflexion 
was to 5 degrees and plantar flexion was nearly full at 35 
degrees with no pain on motion, indicating only mild, and not 
moderate, limitation of motion.  In addition, the Veteran's 
left ankle motion was full at the time of the August 2006 VA 
examination.

The Board has also considered whether the Veteran would be 
entitled to a compensable evaluation under other diagnostic 
criteria.  However, there is no evidence of ankylosis or 
malunion of the os calcis or astragalus.

Consideration has also been given to whether a compensable 
rating is warranted for the Veteran's left ankle disability 
on the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2008); DeLuca, 8 Vet. App. at 204-06.  
The Board acknowledges the Veteran's complaints of daily 
morning left ankle pain.  However, no objective evidence of 
pain, weakness, lack of endurance, lack of coordination, or 
restriction of repetitive use was demonstrated on 
examination.  

Accordingly, the Board finds that the Veteran's left ankle 
fracture symptoms do not most nearly approximate a 
compensable rating throughout the appellate period; 
consequently, a 10 percent rating is not warranted. 

Hemorrhoids

The Veteran seeks a higher disability evaluation for 
hemorrhoids.  On his VA Form 9 received on May 9, 2002, the 
Veteran stated that during the prior ten years, he had 
surgery to have large anal fistulas removed.  

The Veteran's hemorrhoids are evaluated as noncompensably 
disabling pursuant to Diagnostic Code 7336.  Under Diagnostic 
Code 7336, hemorrhoids that are mild or moderate warrant a 
noncompensable disability rating.  A 10 percent disability 
rating is warranted when there is evidence of hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  For the 
maximum 20 percent disability rating to be assigned, the 
evidence must show persistent bleeding and secondary anemia, 
or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

At the July 27, 2000, VA General Medical examination, the 
Veteran reported that he had had hemorrhoids since 1988, that 
he developed a thrombosed hemorrhoid after lifting furniture 
in June 1991, and that incision and drainage was done under 
topical anesthesia.  He was treated with Surfak Proctofoam 
cream and Nupercainal ointment.  The Veteran reported that he 
had had on and off swelling of the hemorrhoids associated 
with mild pain and itching.  There was no bleeding or fecal 
leakage.  Physical examination demonstrated the presence of 
external hemorrhoids, the largest one about one-centimeter in 
diameter, no bleeding, no fissures, and no stricture.  The 
sphincter tone was normal.  Diagnosis was external 
hemorrhoids and the examiner noted that the Veteran had one 
episode of thrombosed hemorrhoids in 1991 for which he had 
incision and drainage.  There is no bleeding at this time.  
The largest external hemorrhoid is about one centimeter in 
diameter.  

At the August 8, 2000 VA Rectum and Anus examination, the 
Veteran complained of intermittent hemorrhoids with 
occasional flare ups and some pain and tenderness.  The 
Veteran reported having to have some banded prior to 1992.  
The Veteran reported that hemorrhoids were worse with 
constipation and some blood in the stool and pain with 
constipation.  The Veteran reported good sphincter control 
and denied fecal leakage or involuntary bowel movements.  He 
also denied thrombosed hemorrhoids.     

Physical examination demonstrated small internal hemorrhoids, 
no frank blood, no tenderness; guaiac.  The examiner 
diagnosed small internal hemorrhoids.  

At the August 2, 2006, VA General Medical examination, the 
Veteran reported that colonoscopy in 2004 and two weeks prior 
showed hemorrhoids.  The Veteran reported a bleeding 
hemorrhoid in 1989 but noted that none have bled since but 
became large and painful (burning) with prolonged sitting 
which were nonreducible.  The Veteran stated that he last saw 
a physician about hemorrhoids in 2001 and continuing 
suppositories/cream was recommended and hemorrhoids were 
lanced.  The Veteran reporting having one external hemorrhoid 
the size of a bee bee that caused pain/discomfort 50 percent 
of the time which is not reducible and six internal 
hemorrhoids which never needed reducing, no fissures, no 
anemia due to bleeding, satisfactory response to Preparation 
H creams.  The examiner noted that the Veteran was a salesman 
and was not affected by hemorrhoids unless he had to sit for 
over an hour.  He also reported pain/discomfort with stooling 
when hemorrhoids are present.  The Veteran reported that he 
treats about three to four times per year twice daily for 
three to four days until resolved.  The Veteran stated that 
that particular day was day 3 of treatment of external 
hemorrhoid.

Physical examination revealed 1/4 inch diameter raised soft 
hemorrhoid about 3 o'clock position, not thrombosed, flat, 
not prolapsed, no fissures.  The examiner diagnosed 
hemorrhoids, chronic, recurring, symptomatic without 
bleeding, fissuring, responding to Preparation H 
suppositories.    

The Board concludes that the findings do not approximate the 
criteria for a compensable disability rating for service-
connected hemorrhoids.  As previously noted, a 10 percent 
disability rating is warranted when there is evidence of 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  Here, the 
medical evidence of record demonstrates a large external 
hemorrhoid in July 2000 and August 2006.  However, there was 
no evidence noted of excessive redundant tissue.  In 
addition, there is no evidence of anemia or fissures.       

Accordingly, the Board finds that the Veteran's hemorrhoids 
do not most nearly approximate a compensable rating 
throughout the appellate period; consequently, a 10 percent 
rating is not warranted. 

Tension Headaches 

The Veteran seeks a higher disability evaluation for 
headaches.  On his VA Form 9 received on May 9, 2002, the 
Veteran stated that he had been having headaches for a number 
of years and that sometimes they were severe enough where he 
just wanted to lay down due to upset stomach, dizziness and 
noted that sometimes he could not even tolerate lying his 
head on a pillow.  

The Veteran's service-connected tension headaches have been 
evaluated as noncompensably disabling prior to August 2, 
2006, and as 30 percent disabling since that time under 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Tension headaches do 
not have a specific diagnostic code.  Thus, Veteran's 
service-connected tension headaches are rated according to 
the analogous condition of migraine under Diagnostic Code 
8100.

Pursuant to Diagnostic Code 8100, a 10 percent rating for 
migraine headaches required characteristic prostrating 
attacks averaging one in two months over the last several 
months. A 30 percent evaluation required characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months. A maximum 50 percent evaluation 
required very frequent completely prostrating attacks 
productive of severe economic inadaptability.  The Board 
notes that a noncompensable rating is for migraine headaches 
with less frequent attacks than those for the 10 percent 
rating.

The rating criteria do not define "prostrating," nor has 
the Court of Appeals for Veterans Claims. Cf. Fenderson, 12 
Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim 
but not specifically addressing the definition of a 
prostrating attack). By way of reference, in Dorland's 
Illustrated Medical Dictionary 1367 (28th Ed. 1994), 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

At the July 27, 2000 VA General Medical examination, the 
Veteran reported that he was accidentally pushed into the 
bottom of a swimming pool and his head struck the floor of 
the pool in June 1979.  He had an injury to the neck and back 
of the head.  The Veteran reported that he has had on and off 
occipital headaches since then.  The Veteran reported that 
the pain, which occurs about three times a week, is throbbing 
in nature and relieved by Advil, Aspirin or Tylenol.  The 
Veteran denied photophobia but reported that he is sometimes 
nauseated with the headache but with no vomiting.  CT of the 
head was normal.

The medical evidence does not demonstrate that the Veteran's 
headaches caused characteristic prostrating attacks such as 
loss of strength, complete mental or physical exhaustion, or 
extreme powerlessness averaging one in two months prior to 
August 2, 2006.  As noted above, the Veteran reported in May 
2002 that "sometimes" his headaches were severe enough 
where he just wanted to lay down due to upset stomach, 
dizziness and noted that sometimes he could not even tolerate 
lying his head on a pillow; however, he did not suggest that 
these occurred once every two months.  

The medical evidence also does not demonstrate that since 
August 2, 2006, the Veteran has suffered very frequent, 
completely prostrating attacks productive of severe economic 
inadaptability.

Accordingly, the Board finds that the evidence of record more 
closely approximates a noncompensable rating; and therefore, 
an initial compensable evaluation prior to August 2, 2006, 
and an evaluation in excess of 30 percent since August 2, 
2006, for tension headaches is not warranted.

Extraschedular Consideration

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disabilities at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that any of the Veteran's service-connected 
disabilities on appeal present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The individual disabilities do 
not result in symptoms not contemplated by the criteria in 
the rating schedule.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

1.  Entitlement to service connection for kidney stones is 
granted.

2.  Entitlement to service connection for elbow disability is 
denied.

3.  Entitlement to service connection for periodontal disease 
is denied.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the left hip 
is denied.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for impingement syndrome of the left shoulder 
is denied.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for CAD is denied.

7.  Entitlement to an initial 20 percent evaluation for PVD 
of the right subclavian artery is granted subject to the law 
and regulations governing the payment of monetary benefits.  

8.  Entitlement to an initial 30 percent evaluation for a 
combination of GERD and IBS symptoms is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

9.  Entitlement to an initial compensable evaluation for 
fracture of the left ankle is denied.

10.  Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.

11.  Entitlement to an initial compensable evaluation for 
tension headaches and a disability evaluation in excess of 30 
percent since August 2, 2006 is denied.


REMAND

With respect to the issue of entitlement to service 
connection for right eye disability, the Report of Medical 
Examination dated November 26, 1968 indicates that the 
Veteran's eyes were evaluated as normal but his right eye 
distant vision was 20/40 and his right eye near vision was J-
6.  It was also noted that the Veteran failed color vision 
test.  Summary of defects noted distant vision E2 and color 
vision E1.  Nonetheless, the Veteran was deemed qualified for 
enlistment.  On the Report of Medical History completed in 
conjunction with the enlistment examination, the Veteran 
noted eye trouble.  The examiner noted that the right eye 
"drifts".

The Veteran's service treatment records indicate that in June 
1969, the Veteran was diagnosed with right exotropia, right 
amblyopia, anisometropia, and hyperopia.  A May 1970 medical 
records notes that the Veteran had history of "XT" since 
childhood and was treated with a patch as a child and that 
the Veteran wished to have surgery to correct.  In July 1970, 
the Veteran underwent a 6 mm. right medial rectus resection 
and a 6 mm. right lateral rectus muscle recession.  In 
November 1992, the Veteran was diagnosed with right eye 
follicular conjunctivitis.  

The Report of Medical History completed in May 2000 for the 
Veteran's retirement indicates the Veteran's eyes were 
evaluated as normal but distant vision of the right eye was 
20/100+ corrected to 20/25, and near vision was 20/60 
corrected to 20/20+.  The Report of Medical History completed 
in conjunction with the Veteran's retirement examination 
noted that he wore corrective lenses and that he had eye 
surgery to correct vision.  The examiner noted current 
prescription for glasses and eye surgery in 1970 without 
sequele and that was not considered disabling.

The RO denied the Veteran's claim for service connection for 
a right eye disability on the basis that the right eye 
condition existed prior to service and was not aggravated 
beyond its normal progression by the Veteran's military 
service.  

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  
To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

The Board notes that the Veteran underwent a VA eye 
examination on August 25, 2000.  After physical examination, 
diagnosis was hyperopic anisometropic amblyopia right eye 
with secondary constant large angle exotropia in the right 
eye.  The examiner noted that the Veteran has constant 
suppression of the right eye and he is status post exotropia 
surgery age 19.  

Although the Veteran underwent VA eye examination, an opinion 
is needed with respect to whether the Veteran's current eye 
disorders preexisted service; and if so, whether the pre-
existing condition worsened during service; and if so, 
whether the worsening was due to the natural progress of the 
disease.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA eye examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  
 
The examiner should identify all current 
right eye pathology and symptoms, and as 
to each specify whether it is acquired or 
congenital or developmental (to include 
refractive error) in nature.  The 
examiner should address right eye 
pathology noted on the preservice 
examination in November 1968 and indicate 
whether or not it increased in severity 
beyond the natural progression during 
service.  As to any current acquired 
right eye pathology, if any are found, 
the examiner should express an opinion as 
to its likely etiology, and specifically 
whether it is at least as likely as not 
related to the Veteran's military 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


